Citation Nr: 1432567	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-45 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1980.  He also has subsequent service with the Texas Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

In December 2013, the Board remanded this matter for further development.

This appeal was processed using the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as occasional impaired memory and concentration problems, some anxiety, consistent depression, intrusive thoughts, sleep impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective social relationships; he does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, or the inability to establish and maintain effective relationships.  






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to an increased evaluation for service-connected PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2007 letter.  In addition, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, all pertinent VA treatment records have been obtained.  Specifically, the Board remanded this matter in December 2013 to obtain and associate with the claims file all outstanding records of treatment from February 2012 to the present, to include records of treatment at the McAllen Outpatient Clinic.  This development has been completed as the electronic record reflects treatment records from the McAllen Outpatient Clinic through October 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  Additionally, the Veteran has been afforded a VA examination in connection with his claim.  The examiner reviewed the Veteran's file, relevant history, and performed the necessary tests and assessments that are adequate for rating purposes.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Moreover, during the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Given the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD (currently rated at 50 percent disabling) is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran demonstrates a GAF score range from 44 to 61.

GAF scores between 41-50 contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

In May 2007, the Veteran filed a claim for an increased rating as he contended that his service-connected PTSD is more severe than the current rating of 50 percent contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD does not warrant a rating higher than 50 percent.

A May 2007 psychiatric note indicates that the Veteran suffered from nightmares, intrusive thoughts and guilt.  He was isolated from others, got easily agitated and could not express his emotions to others.  He expressed problems with concentration and indicated that he felt anxious, sad, and depressed most of the time.  The mental status examination showed that the Veteran looked sad but was receptive to interaction; his affect was appropriate and his mood was dysphoric.  He was logical, coherent, and is denied any suicidal or homicidal ideations.  His memory was intact, his judgment was good, and his insight was fair.  The examiner assessed that the Veteran's PTSD symptoms are chronic and moderately severe.  He was in good contact with reality and had no overt psychotic symptoms.  The treatment plan was for individual and group therapy.  A GAF score of 44 was assigned.

A VA examination in August 2007 reveals that the Veteran experienced constant symptoms such as hypervigilance, survivor guilty, remorse, sadness, anxiety, depression, irritability, anger, isolation, and withdrawal, nightmares and intrusive memories.  The effect that the symptoms had upon total daily functioning was moderate to severe.  The Veteran reported that he was impatient and easily irritated with others and no longer attended functions with other veterans (this has been modified, see infra).  The examiner noted that there have been no major changes in the Veteran's daily activities since he developed his psychiatric disorder.  There have been major social function changes, for example, the Veteran has been more impatient with people and visits only his children; he no longer socialized with others except for family members.  He stated that he was not working and he has not been working for the past two years because he was laid off due to outsourcing of his job.  

Upon mental status examination, the Veteran's affect and mood were abnormal with depressed mood occurring near continuously without affecting the ability to function independently.  The Veteran's depressed mood occurred most of the day, nearly every day.  He was able to maintain most activities of daily living effectively.  He reported conflicts in his marriage and was argumentative with his wife; communication was within normal limits.  Speech and concentration were within normal limits and panic attacks were absent.  There was no suspiciousness present, delusional history nor was any delusional behavior observed.  No hallucinations or obsessional rituals were present.  The Veteran's thought processes were grossly impaired and he seemed preoccupied with guilt and perceived failure.  Judgment was not impaired.  Abstract thinking and memory were normal.  There were no suicidal or homicidal ideations.  The examiner noted that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and such were described as sleep disturbance, survivor guilt, intrusive memories, sadness, depression, anxiety, hypervigilence, anger and irritability.  The Veteran was assigned a GAF score of 50.  The Veteran's PTSD symptoms of increased arousal, sleep problems, irritability, hypervigilance and exaggerated startled response have been on-going for more than one month and such disturbances were said to cause distress or impairment in social, occupational, or other areas of functioning.  The examiner further noted that occasionally the Veteran had some interference in performing activities of daily living because of depression, low energy and motivation.  He had difficulty establishing and maintaining effective work/school and social relationships because of chronic problems related to others.  He had difficulty maintaining effective family role functioning because irritability and anger create conflicts in his marriage.  He had occasional interference with recreation or leisurely pursuits because of reduced interest in activities previously enjoyed.  He had no difficulty with physical health and no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others.  

A November 2009 psychiatric note indicates that the Veteran was feeling sadness, depression, and has had nightmares and intrusive thoughts with low energy and motivation.  His affect and mood were dysphoric, but he was logical, coherence, and had relevant thought processes.  There were no delusions or flight of ideas detected; his memory was intact and judgment was good with fair insight.  He had no suicidal or homicidal ideations.  The assessment was that the Veteran's PTSD symptoms remained chronic and moderate.  He had a GAF score of 50.

A September 2010 psychiatric note indicates that the Veteran had problems communicating with his wife.  His affect was appropriate and his mood was dysphoric.  He was logical, coherence, and his ideas were relevant.  He did not have suicidal or homicidal ideas.  Much change from the last report has not been noted as his PTSD symptoms remained chronic and static.  He was noted to have good contact with reality and no over psychotic symptoms were detected.  A GAF score of 44 was assigned.  

A November 2010 social worker note indicated that the Veteran engaged in some recreational activities as he enjoyed computers, and doing work in and outside of his home as well as driving and traveling to other cities.  He and his wife attended military unit reunions on a yearly basis and they enjoyed dining out on their own and visiting family.  The Veteran admitted to having communication issues with his wife.  He reported that his PTSD and depression impacted his daily functioning as he procrastinated and had difficulty recalling tasks.  The social worker assessed that the Veteran became easily tearful when discussing military incidents, denied recent nightmares or flashbacks, and denied any previous psychiatric admission.  He endorsed past contemplation of suicide but indicated that they were transient thoughts without any intent or plan.  He denied having any homicidal ideations.  He appeared to have a good support system in place with his nuclear family and extended family, but he was in need of individual psychotherapy to address his PTSD and depression as well as communication issues with his wife.  Upon mental status examination, the Veteran's mood was euthymic.  His affect was appropriate and blunt.  Speech and behavior were normal/appropriate.  He was oriented as to person, place, and time.  His thoughts were goal-directed and circumstantial.  He did not have any anxiety.  He had no changes in sleep or appetite.  His memory, however, has decreased and he reported difficulty concentrating.  He was withdrawn and suspicious of neighbors.

A February 2012 psychiatric note indicates that there has been no real change in symptoms reported.  The Veteran's PTSD symptoms remained chronic and static, and he was assigned a GAF score of 44.

In June 2012, the Veteran underwent a VA examination.  The examiner stated that the following symptoms were attributed to the Veteran's PTSD: sadness and crying with re-experiencing of trauma, increased arousal and avoidance symptoms.  His depressive disorder symptoms included depressed mood infrequently with increased isolation, increased problems sleeping, lack of motivation, and some suicidal thoughts without any intent or plan.  The Veteran's level of occupational and social impairment was characterized as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further specified that the occupational impairment likely was that the Veteran had to take extra time to complete tasks when working in a bank on computers.  He was also told that he was not diplomatic enough in correcting others.  The social impairment was that the Veteran was not trusting of others and when depressed, he seemed to want to avoid people.  His GAF score was 61.  

His PTSD symptoms consisted of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideations (but no intent or plan), and irritability as he was slowed down in tasks when working with concentration and organization problems.  He was also noted to have avoidance and increased arousal and hypervigilance.  The Veteran did not appear to pose any threat of danger or injury to himself or others.

The Veteran testified in August 2013 that because of his psychiatric disorders, he experiences an increased amount of procrastination.  He admitted to having thoughts about ending his life, but he does not anticipate taking any actions to do so.  He does not trust people and he had recently spent more time with his wife at home, which has been difficult in terms of getting along.  He stated that he had problems with concentration and difficulty staying on track with a project to completion.  With respect to socialization, the Veteran reported that he and his wife does not socialize with others too much.  

The Veteran also testified that he was laid off of work in August 2005.  He worked 25 years for Bank of America.  He indicated that he was laid off because the company had to make reductions with staff.  He has not found employment since he was laid off because of difficulty of finding a new job.  During the hearing, the Veteran also clarified a mischaracterization regarding the Veteran's socialization by the VA examiner in August 2007, who he believed to have stated that the Veteran had broken relationships with the military.  He clarified that he socialized at the military reunions (he and his wife are both in the Armed Forces).

A September 2013 psychiatric note indicates that the Veteran was complying with his medications and that they were helping with anxiety.  There were no suicidal or homicidal ideations and he thought that communication with his wife was improving since he was attending martial counseling.  He appeared calm, clean, and cooperative.  His affect was appropriate and his mood was dysphoric.  He was logical, coherent, and thoughts were relevant.  No delusions were detected, his memory was intact, judgment was good, and insight was fair.  He was noted to be in good contact with reality and no overt psychotic, depressive, or manic symptoms were detected.  PTSD symptoms remained chronic and static.  His GAF score was 44.  

The Board finds that the majority of the Veteran's symptoms were similar to those listed in the criteria for a 50 percent evaluation and his overall impairment most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See Vaszquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for the current, 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as decreased concentration, lack of motivation, some impaired memory, depression, some anxiety (though worse earlier on around 2007 versus 2010), intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships, mostly due to his depressed mood, lack of motivation, irritability, and inability to deal well with other people.

The Board recognizes that the Veteran received GAF scores range from 44 to 61.  Although GAF scores between 41-50 contemplate serious symptoms, the Board finds that the examiners' assessment of the effect of the symptoms on the Veteran's social and occupational functioning was, at worst, characterized by difficulty establishing and maintaining effective work and social relationships because of his problems related to other people.  The evidence shows that the Veteran was laid off, not because of performance issues, but because of the company's decision to outsource jobs.  Although his symptoms affected his relationships with others at work, it was not so severe that it resulted in his termination or his inability to find another job.  Socially, although the Veteran's ability to maintain relationships with other people has been affected by his PTSD in that he does not seem to maintain active friendships nor does he want to socialize with non-family members, the evidence shows that the Veteran still maintains a social relationship with his family and is working to improve his relationship with his wife.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  The evidence shows that the Veteran did not have any deficiencies with family relations, judgment, thinking or mood due to such symptoms as suicidal ideations, obsessional rituals, illogical, obscure or irrelevant speech patterns, near continuous panic (he has not had any panic attacks) or depression that affects his ability to function independently, appropriately, or effectively.  The Veteran does not have impaired impulse control, special disorientation, nor does he neglect hygiene.  He has not demonstrated the inability to establish and maintain effective relationships as discussed above.  

Furthermore, the Veteran denied having delusions and hallucinations.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  In short, the Veteran's symptoms do not manifest either the 70 percent criteria or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.

For these reasons, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 50 percent for PTSD.  38 C.F.R. §§ 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants the current evaluation of 50 percent, and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An evaluation in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


